United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                    January 31, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-30936
                                      Summary Calendar



       COURTNEE BROWN,

                                                           Plaintiff-Appellant,

                                             versus

       JO ANNE B. BARNHART,
       COMMISSIONER OF SOCIAL SECURITY,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                          the Western District of Louisiana
                        (USDC No. 2:03-CV-826-PM-APW)
           _______________________________________________________


Before REAVLEY, JOLLY, HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       The district court’s decision is affirmed for the following reasons. First, the ALJ

was not required to obtain testimony from a medical advisor regarding Brown’s

childhood disability claim. See Richardson v. Perales, 402 U.S. 389, 390 (1971).


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
Second, the ALJ;s residual functional capacity assessment is supported by substantial

evidence. The ALJ’s finding that Brown was able to perform medium work implied that

Brown could also perform less demanding sedentary work. Also, Brown was able to

attend college, sit in classes, and maintain a 19 hour course-load. Finally, the ALJ did

not err in using the guidelines to assess Brown’s ability to work. Brown does not allege

that she suffers from any other non-exertional limitations besides pain stemming from her

interstitial cystitis, and Brown’s extensive activities support the ALJ’s finding that her

pain did not significantly limit her ability to work. AFFIRMED.




                                              2